Exceptions overruled. The plaintiffs, Esther Stevens and Philip Maltzman, bring this action of contract to recover for money lent to their mother, the testatrix. Verdicts were returned for the plaintiffs. The motion by the defendant for directed verdicts in her favor was properly denied. There was evidence of an implied contract by the testatrix to pay each plaintiff. We see no reversible error in the admission of the will of Bessie Maltzman. The verdict for Philip Maltzman is to be taken as only $239.56 in making up judgment.
The case was submitted on briefs.